Case: 14-30988   Document: 00513410882   Page: 1     Date Filed: 03/08/2016



        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 14-30988
                            Summary Calendar
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
CHARLES E. MARSALA,                                               March 8, 2016
                                  Plaintiff - Appellant
                                                                 Lyle W. Cayce
v.                                                                    Clerk


MICHAEL GRAY; A&S RECOVERY; SCIBMATT, L.L.C.,

                                 Defendants - Appellees

Cons. w/ No. 14-31153

CHARLES E. MARSALA,
                                  Plaintiff - Appellant

v.

JACKSONVILLE DINING CONCEPTS, L.L.C.

                                  Defendant - Appellee

Cons. w/ No. 14-31182

CHARLES E. MARSALA,
                                  Plaintiff - Appellant

v.

JERRY L. MAYO; MICHAEL GRAY; GERALD GABET, also known as JERRY
GABET; A&S RECOVERY; JACKSONVILLE DINING CONCEPTS, L.L.C.;
SCIBMATT, L.L.C.

                                   Defendants - Appellees,
     Case: 14-30988      Document: 00513410882         Page: 2    Date Filed: 03/08/2016


                                    No. 14-30988
                          c/w No. 14-31153 & No. 14-31182



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-6800


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Charles E. Marsala appeals the district court’s final judgment of
dismissal. We conclude that Marsala has abandoned all his claims by failing
to brief them adequately. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although his briefs are afforded
liberal construction, Marsala is required to brief arguments in order to
preserve them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Additionally, Marsala’s motions to supplement the record are DENIED; the
proffered legal materials constitute briefing beyond the briefing cut-off date,
and the proffered exhibits either duplicate documents already in the record or
would improperly expand the record that was before the district court. See
Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2